Citation Nr: 0424487	
Decision Date: 09/03/04    Archive Date: 09/15/04

DOCKET NO.  02-19 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for residuals of a fracture of vertebra T12.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran's active military service extended from November 
1965 to November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boise, Idaho.  

In a written presentation to the Board, the representative 
requested that the effective date of the 10 percent 
evaluation be referred back to the RO for consideration of an 
earlier effective date.  This "downstream" issue has not 
been developed for consideration by the Board.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Absent a notice of 
disagreement, a statement of the case and a substantive 
appeal, the Board does not have jurisdiction.  Bernard v. 
Brown, 4 Vet. App. 384 (1994); Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Thus, the effective date issue is not in 
appellate status before the Board.  We refer it to the RO for 
appropriate action.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's back was examined by VA in February 2002.  
However, the examiner did not have the veteran's medical 
records or claims folder available.  The representative has 
requested that the veteran be afforded another examination, 
with his claims folder being made available to the examiner.  
The VA General Counsel has determined that VA doctors should 
have claims file to review records.  VAOPGCPREC 20-95 (1995).  
This remand affords an opportunity to examine the veteran 
with his claims folder.  

There has been a change in the rating criteria during the 
pendency of this claim.  The old regulatory criteria must be 
applied prior to the effective date of the new criteria.  See 
Green v. Brown, 10 Vet. App. 111, 116-119 (1997).  The new 
rating criteria are not retroactive and must be applied as of 
the effective date of the change.  Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  

Moreover, in compliance with the Veterans Claims Assistance 
Act of 2000 (herein "VCAA"), the veteran should be told 
what he must prove to support an increased rating under the 
criteria effective September 26, 2003.  

The case is REMANDED for the following:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  
Specifically, the veteran should be 
notified as to what he must submit to 
support a higher evaluation under the new 
rating criteria.  

2.  The veteran should be scheduled for 
an orthopedic examination.  The claims 
folder should be made available to the 
examiner for review.  All indicated tests 
or studies should be done.  The examiner 
should provide findings to rate the 
service-connected back disorder under 
both old and new criteria.  

3.  Thereafter, the RO should 
readjudicate this claim in light of the 
evidence added to the record since the 
statement of the case (SOC).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



